              Case 3:18-cv-02194-AC         Document 59             Filed 04/22/19   Page 1 of 12




      Karen L. Moynahan, OSB #954924
      karen.moynahan@portlandoregon.gov
      Denis M. Vannier, OSB #044406
      denis.vannier@portlandoregon.gov
      Tony N. Garcia, OSB #061570
      tony.garcia@portlandoregon.gov
      Michael J. Jeter, OSB #165413
      michael.jeter@portlandoregon.gov
      Office of City Attorney
      1221 SW 4th Ave., Rm. 430
      Portland, OR 97204

            Of Attorneys for Defendants


                               UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

                                      PORTLAND DIVISION

      MASONRY BUILDING OWNERS OF                               Case No. 3:18-cv-02194-AC
      OREGON, an Oregon mutual benefit
      nonprofit corporation, FOUNTAIN
                                                               DEFENDANTS’ MOTION FOR A
      VILLAGE DEVELOPMENT LLC, an                              PROTECTIVE ORDER Pursuant to Fed.
      Oregon limited liability company, and                    R. Civ. P. 26(c)
      JIM A. ATWOOD, in his capacity as
      trustee of the Jim. A. Atwood Trust dated                Expedited Hearing Requested
      August 10, 2017,

            PLAINTIFFS,

      v.

      TED WHEELER, in his official capacity
      as Mayor of the City of Portland and
      Commissioner in charge of the Bureau of
      Development Services, JO ANN HARDESTY,
      in her official capacity as Commissioner
      in Charge of the Fire Bureau and CITY OF
      PORTLAND, an Oregon municipal
      corporation,

            DEFENDANTS.


Page 1 – DEFENDANTS’ MOTION FOR A PROTECTIVE ORDER Pursuant to Fed. R. Civ. P. 26(c)


                                          PORTLAND CITY ATTORNEY’S OFFICE
                                             1221 SW 4TH AVENUE, RM 430
                                              PORTLAND, OREGON 97204
                                                    (503) 823-4047
               Case 3:18-cv-02194-AC          Document 59             Filed 04/22/19   Page 2 of 12




                                  Local Rule 7-1 Certificate of Compliance

             In compliance with Local Rule 7-1, the parties made good faith efforts to resolve this

      dispute and have been unable to do so.

             Defendants Ted Wheeler, in his official capacity as Mayor of the City of Portland and

      Commissioner in Charge of the Bureau of Development Services; Jo Ann Hardesty, in her

      official capacity as Commissioner in Charge of the Fire Bureau; and the City of Portland

      (collectively “Defendants” or “City”) move this Court for a protective order providing that

      Plaintiffs may not depose long-time Portland City Commissioner Dan Saltzman (“Commissioner

      Saltzman”) regarding acts he undertook in his legislative capacity relating to the unreinforced

      masonry ordinance (“URM Ordinance”) at issue in this case. 1 Under well-established federal,

      state, and local law, legislators are entitled to legislative immunity for their legislative acts and

      may not be held to account by the judicial branch nor questioned about those acts. Accordingly,

      the scope of Commissioner Saltzman’s deposition must be limited to any acts he took in his

      executive or administrative capacity to actually enforce or direct enforcement of the Ordinance

      after its adoption.2 Otherwise, Commissioner Saltzman is entitled to legislative immunity, and he

      may not be compelled to testify about his legislative acts.

                                                  STANDARDS

             Rule 26(c) provides, in relevant part, that “[a] party or any person from whom discovery

      is sought may move for a protective order . . . on matters relating to a deposition.” Fed. R. Civ. P.


      1
        Commissioner Saltzman left office effective December 31, 2018, after twenty years of service
      on the Portland City Council. It is undisputed that Commissioner Saltzman’s acts relating to the
      URM Ordinance were undertaken in his official capacity as Portland City Commissioner.
      2
        The City of Portland has a commission form of government, and City commissioners exercise
      executive and administrative powers over the bureaus assigned by the Mayor to their
      departments. Portland City Charter Section 2-301 and 2-302.
Page 2 – DEFENDANTS’ MOTION FOR A PROTECTIVE ORDER Pursuant to Fed. R. Civ. P. 26(c)


                                            PORTLAND CITY ATTORNEY’S OFFICE
                                               1221 SW 4TH AVENUE, RM 430
                                                PORTLAND, OREGON 97204
                                                      (503) 823-4047
               Case 3:18-cv-02194-AC          Document 59             Filed 04/22/19   Page 3 of 12




      26(c)(1). “The court may, for good cause, issue an order to protect a party or person from

      annoyance, embarrassment, oppression, or undue burden or expense, including . . . forbidding

      inquiry into certain matters, or limiting the scope of disclosure or discovery to certain

      matters . . . .” Id. Courts have broad discretion in determining whether the issuance of a

      protective order is appropriate. Lee v. City of Los Angeles, 908 F.3d 1175, 1182 (9th Cir. 2018).

      A district court, however, “abuses its discretion when it makes an error of law” and “[b]ecause

      the application of a legal privilege is ‘essentially a legal matter’ that is reviewed de novo[.]”. Id.

      (quoting Koon v. United States, 518 U.S. 81, 100 (1996); Al-Haramian Islamic Found., Inc. v.

      Bush, 507 F.3d 1190, 1196 (9th Cir. 2007)).

                                                  DISCUSSION

             Plaintiffs challenge the constitutionality of City Ordinance 189201, adopted October 10,

      2018, clarified by City Ordinance 189309 on December 19, 2018, and amended again on

      February 27, 2019, by City Ordinance 189399. Plaintiffs seek to depose Commissioner Saltzman

      regarding his purpose in supporting the URM Ordinance prior to his December 31, 2018

      retirement.

             Commissioner Saltzman’s acts within the legislative sphere related to the URM

      Ordinance are immune from judicial interference and he cannot be questioned at deposition

      regarding them. Legislative immunity extends to all legislative acts, including the power to

      investigate whether legislative action is needed. Whether an act is legislative is determined using

      four factors described in greater detail below. In this case, all of Commissioner Saltzman’s acts

      leading up to and culminating in the passage and amendment of the URM Ordinance were




Page 3 – DEFENDANTS’ MOTION FOR A PROTECTIVE ORDER Pursuant to Fed. R. Civ. P. 26(c)


                                            PORTLAND CITY ATTORNEY’S OFFICE
                                               1221 SW 4TH AVENUE, RM 430
                                                PORTLAND, OREGON 97204
                                                      (503) 823-4047
               Case 3:18-cv-02194-AC           Document 59            Filed 04/22/19   Page 4 of 12




      legislative in nature and therefore protected. See Bogan v. Scott-Harris, 523 U.S. 44, 55 (1998)

      (holding that local legislators’ ordinance-related acts were protected by legislative immunity).

      I.      Legislative Immunity Law

              The Supreme Court in Bogan analyzed the common-law history of legislative immunity

      and unequivocally held that local legislators such as Commissioner Saltzman are “absolutely

      immune from suit under § 1983 for their legislative activities.” 523 U.S. at 48–49. The Court

      elaborated: “Regardless of the level of government, the exercise of legislative discretion should

      not be inhibited by judicial interference or distorted by the fear of personal liability.” Id. at 52.

      Legislative immunity is a form of absolute immunity that applies to all actions taken “in the

      sphere of legitimate legislative activity.” Id. at 54 (quoting Tenney v. Brandhove, 341 U.S. 367,

      376 (1951)).

              In Bogan, the actions at issue related to an ordinance eliminating a local government

      agency that employed a single person. Id. at 47. The former employee claimed that her position

      was eliminated in retaliation for her exercise of her First Amendment rights. Id. The Court

      explained that the actions “stripped of all considerations of intent and motive” were legislative in

      nature. Id. at 55. The Court found that “[t]he ordinance reflected a discretionary, policymaking

      decision implicating the budgetary priorities of the city and the services the city provides to its

      constituents.” Id. at 55–56.3




      3
        The Bogan Court also noted a so-called “ministerial exception” to legislative immunity. Where
      the law requires that a public officer undertake a ministerial act, such as levying a tax, but the
      officer refuses to do so, the officer may be liable for that conduct. Id. at 51–52 (citing Amy v.
      Supervisors, 11 Wall. 136, 20 L. Ed. 101 (1871)). The essence of this exception is that the
      legislator lacks all discretion regarding the act, rendering it ministerial. Id.
Page 4 – DEFENDANTS’ MOTION FOR A PROTECTIVE ORDER Pursuant to Fed. R. Civ. P. 26(c)


                                            PORTLAND CITY ATTORNEY’S OFFICE
                                               1221 SW 4TH AVENUE, RM 430
                                                PORTLAND, OREGON 97204
                                                      (503) 823-4047
                 Case 3:18-cv-02194-AC        Document 59             Filed 04/22/19   Page 5 of 12




                Since Bogan, federal courts have refined the analysis of determining whether an act is

      legislative in nature. The Ninth Circuit has held: “We do not look to ‘defined categories of

      government acts but [to] the character and effect of the particular act at issue’ to determine if the

      act is legislative.” Schmidt v. Contra Costa Cty., 693 F.3d 1122, 1135 (9th Cir. 2012) (quoting

      Cmty. House, Inc. v. City of Boise, Idaho, 623 F.3d 945, 960 (9th Cir. 2010) (internal quotation

      marks and citations omitted)). “[T]he question of the intent of the individual defendants is

      strictly off-limits in the legislative immunity analysis.” Cmty. House, 623 F.3d at 960.

                The Ninth Circuit considers the following four factors in determining whether an act is

      legislative: “(1) whether the act involves ad hoc decisionmaking, or the formulation of policy;

      (2) whether the act applies to a few individuals, or to the public at large; (3) whether the act is

      formally legislative in character; and (4) whether it bears all the hallmarks of traditional

      legislation.” Kaahumanu v. Cty. of Maui, 315 F.3d 1215, 1220 (9th Cir. 2003) (internal quotation

      marks and citations omitted). “The first two factors are largely related, as are the last two factors,

      and they are not mutually exclusive.” Cmty. House, 623 F.3d at 960.

                The Oregon Supreme Court has also recognized the existence of the legislative privilege

      and has looked to United States Supreme Court authority in applying it to local legislative

      bodies.

                       [T]he genesis of the Speech or Debate Clause is the common law
                       privilege protecting the speech of legislators. The [United States
                       Supreme Court] . . . distinguished between the need of the
                       legislature to inform itself and the quite separate function of
                       informing the public of legislative activities. The former was held
                       by the Court to be protected by the Speech or Debate Clause
                       because the informing function as so understood is an essential part
                       of the legislative process.



Page 5 – DEFENDANTS’ MOTION FOR A PROTECTIVE ORDER Pursuant to Fed. R. Civ. P. 26(c)


                                            PORTLAND CITY ATTORNEY’S OFFICE
                                               1221 SW 4TH AVENUE, RM 430
                                                PORTLAND, OREGON 97204
                                                      (503) 823-4047
               Case 3:18-cv-02194-AC         Document 59             Filed 04/22/19   Page 6 of 12




      Adamson v. Bonesteele, 295 Or. 815, 821, 671 P.2d 693 (1983); Noble v. Ternyk, 273 Or. 39, 43–

      45, 539 P.2d 658 (1975) (holding that in Oregon, absolute legislative privilege applies to local

      legislators).

              Legislative immunity is also expressly set forth in the Portland City Charter’s speech and

      debate clause, found at Section 2-115: “A member of the Council for words uttered in debate

      therein shall not be questioned in any other place.”

      II.     All of Commissioner Saltzman’s Legislative Acts Relating to the URM Ordinance
              Are Entitled to Legislative Immunity

              Commissioner Saltzman voted in favor of City Council’s June 13, 2018 Resolution No.

      37364, which directed City staff to develop Portland City Code language related to seismic

      retrofitting, inter alia. He voted in favor of the October 10, 2018, City Ordinance No. 189201,

      mandating the placarding, tenant notification, and acknowledgement requirements at issue in this

      litigation. Finally, on December 19, 2018, Commissioner Saltzman voted in favor of City

      Ordinance 189309, which clarified an ambiguity in the October ordinance.

              Legislative immunity applies to a broad range of legislative acts. Doe v. McMillan, 412

      U.S. 306, 311 (1973) (anything generally done in a legislative chamber by its members relating

      to the chamber’s business). The Supreme Court in Bogan found that the local legislators’ actions

      relating to the ordinance at issue were quintessentially legislative. Those acts included: voting for

      the ordinance; introducing a budget; and signing the ordinance into law. 523 U.S. at 44; see also

      Gravel v. United States, 408 U.S. 606, 621 (1972) (legislators and their aids cannot be

      questioned about committee meetings and actions); Tenney, 341 U.S. at 378 (legislators immune

      for committee oversight investigations); Cmty. House, 623 F.3d at 959–64 (leasing and selling

      decisions); and Schmidt, 693 F.3d at 1132 (adopting and applying policies). All of Commissioner

Page 6 – DEFENDANTS’ MOTION FOR A PROTECTIVE ORDER Pursuant to Fed. R. Civ. P. 26(c)


                                           PORTLAND CITY ATTORNEY’S OFFICE
                                              1221 SW 4TH AVENUE, RM 430
                                               PORTLAND, OREGON 97204
                                                     (503) 823-4047
                Case 3:18-cv-02194-AC          Document 59            Filed 04/22/19   Page 7 of 12




      Saltzman’s acts relating to the Ordinance, up to and including its adoption and amendment, are

      protected by legislative immunity.

              (1)      Whether the Acts Amounted to Ad Hoc Decision Making

              Ad hoc decisions are based on the particular circumstances of a case and do not

      “effectuate policy or create a binding rule of conduct.” Schmidt, 693 F.3d at 1136 (quoting

      Kaahumanu, 315 F.3d at 1220). The court distinguishes between an ad hoc decision made with a

      particular purpose as opposed to a coordinated policy. Id. (citing Cmty. House, 623 F.3d at 961).

      Any actions Commissioner Saltzman undertook that contributed to the promulgation and

      enactment of the Ordinance are, by definition, legislative in nature. In Bogan the Supreme Court

      established that passing an ordinance reflects discretionary, policymaking decisions covered by

      the immunity. 523 U.S. at 55–56.

              (2)      Whether the Policy Applies to a Few Individuals or the Public at Large

              The court disfavors legislative immunity where the act applies to a few individuals.

      Schmidt, 693 F.3d at 1136. “However, ‘[a]n act need not affect a city’s entire population in order

      to be considered legislative. It is sufficient that the act affects a discrete group of people or

      places.’” Id. (quoting Cmty. House, 623 F.3d at 960). The court in Schmidt explained that this

      factor is a question of degree and that it might not always provide an answer as to whether an act

      is legislative. Id.

              The Ordinance applies to the public at large. Even though a subset of the public, URM

      building owners, are directly affected by the ordinance, this factor still favors immunity. Indeed,

      the Supreme Court in Bogan concluded that acts relating to an ordinance eliminating a single

      employee’s position were entitled to legislative immunity. Bogan, 523 U.S. at 56.


Page 7 – DEFENDANTS’ MOTION FOR A PROTECTIVE ORDER Pursuant to Fed. R. Civ. P. 26(c)


                                            PORTLAND CITY ATTORNEY’S OFFICE
                                               1221 SW 4TH AVENUE, RM 430
                                                PORTLAND, OREGON 97204
                                                      (503) 823-4047
               Case 3:18-cv-02194-AC          Document 59             Filed 04/22/19   Page 8 of 12




             (3)     Whether the Act is Formally Legislative in Character

             When considering this factor, the court looks to see, for example, whether the decision

      was made through voting or an equivalent legislative procedure. Schmidt, 693 F.3d at 1137. “The

      act of voting on and passing ordinances and resolutions pursuant to correct legislative procedures

      is ‘formally and indisputably legislative.’” Id. (quoting Cmty. House, 623 F.3d at 960).

             (4)     Whether the Act Bears the Hallmarks of Traditional Legislation

             Finally: “The hallmarks of traditional legislation include the use of discretion, the making

      of policy that implicates budgetary priorities and the provision of services, and prospective

      implications that reach beyond the particular persons immediately impacted.” Id. at 1137 (citing

      Kaahumanu, 315 F.3d at 1223).

             Bogan and Schmidt make clear that decisions relating to the enactment of an ordinance

      bear the hallmarks of traditional legislation. Here too, the steps leading up to and including the

      adoption of the URM Ordinance are indisputably legislative.

      III.   Legislative Immunity Protects Local Legislators from Being Compelled to Testify at
             Court Proceedings Regarding Their Legislative Acts

             Legislative immunity provides a testimonial privilege prohibiting judicial inquiry into

      local legislators’ acts, motivations, and deliberations. In a recent published decision, the Ninth

      Circuit held that “legislative privilege protects local officials from being deposed.” Lee, 908 F.3d

      at 1178. Lee is controlling here. In that case, the Ninth Circuit affirmed the district court’s grant

      of a protective order prohibiting the plaintiffs from questioning city officials—including a former

      city councilmember—regarding legislative acts, motivations, and deliberations relating to an

      ordinance. Id. Relying on Supreme Court precedent, the Lee court found:



Page 8 – DEFENDANTS’ MOTION FOR A PROTECTIVE ORDER Pursuant to Fed. R. Civ. P. 26(c)


                                            PORTLAND CITY ATTORNEY’S OFFICE
                                               1221 SW 4TH AVENUE, RM 430
                                                PORTLAND, OREGON 97204
                                                      (503) 823-4047
               Case 3:18-cv-02194-AC         Document 59             Filed 04/22/19   Page 9 of 12




                     While the Court acknowledged that “[t]he legislative or
                     administrative history may be highly relevant,” it nonetheless
                     found that even “[i]n extraordinary instances . . . such testimony
                     frequently will be barred by privilege.” Applying this precedent,
                     we have likewise concluded that plaintiffs are generally barred
                     from deposing local legislators, even in “extraordinary
                     circumstances.”

      908 F.3d at 1187–88 (citations omitted).

             As the Supreme Court explained in Tenney:

                     The privilege would be of little value if they could be subjected to
                     the cost and inconvenience and distractions of a trial upon a
                     conclusion of the pleader, or to the hazard of a judgment against
                     them based upon a jury’s speculation as to motives. . . . [I]t was not
                     consonant with our scheme of government for a court to inquire
                     into the motives of legislators, has remained unquestioned.

      341 U.S. at 377 (citations omitted); Bogan, 523 U.S. at 54–55 (quoting the same). “[W]hen a

      local legislator exercises discretionary powers, he ‘is exempt from all responsibility by action for

      the motives which influence him, and the manner in which such duties are performed.’” Id. at 50

      (quoting Wilson v. New York, 1 Denio 595 (1845)).

             The Ninth Circuit explained in Community House, Inc.:

                     [I]t is not the within the province of the courts to second-guess the
                     difficult policy decisions legislators must make simply because a
                     different decision might have been made after weighing the
                     immediate needs of a disadvantaged group of local citizens against
                     the possibility of offending a constitutional or statutory right.

      623 F.3d at 962.

             The Oregon Supreme Court has similarly held that the Oregon Constitution’s Speech and

      Debate Clause (tracked by Portland’s Charter Section 2-115) protects legislators from compelled

      inquiry and that legislative functions are not limited to “delivering an opinion, uttering a speech

      or haranguing in debate.” State v. Babson, 355 Or. 383, 423, 326 P.3d 559 (2014), (quoting

Page 9 – DEFENDANTS’ MOTION FOR A PROTECTIVE ORDER Pursuant to Fed. R. Civ. P. 26(c)


                                           PORTLAND CITY ATTORNEY’S OFFICE
                                              1221 SW 4TH AVENUE, RM 430
                                               PORTLAND, OREGON 97204
                                                     (503) 823-4047
              Case 3:18-cv-02194-AC          Document 59             Filed 04/22/19   Page 10 of 12




      Coffin v. Coffin, 4 Mass. 1, 27 (1808)). The Babson Court held that the privilege extends to acts

      comprising the legislative process, but not post-enactment enforcement actions. Id. The Court

      noted that “the line between enactment and enforcement may be difficult to draw.” Id. at 426.

                     To the extent that legislators seek information about how a law
                     would be or is being enforced, for purposes of enacting or
                     amending legislation, those communications would likely be
                     protected by the Debate Clause. When legislators become involved
                     in actually directing or carrying out enforcement of a law,
                     however, and they do so outside the process of enacting or
                     amending a law, they cannot turn to the Debate Clause to shield
                     their activities.

      Id.

             In this case, Commissioner Saltzman cannot be compelled to testify regarding the

      development, adoption, or amendment of the URM Ordinance. “[T]he judicial process must not

      be allowed to improperly intrude on the legislative process or unnecessarily burden the time and

      actions of individual legislators.” Id. at 427. If Plaintiffs seek to determine the City’s public

      interest underlying the Ordinance, they have the traditional forms of legislative history available

      to them. As a matter of law, Plaintiffs cannot attempt to establish the City’s purpose in adopting

      the URM Ordinance by questioning Commissioner Saltzman about his purposes.

      IV.    Plaintiffs’ Examination of Commissioner Saltzman Must Be Limited to His
             Executive or Administrative Acts as a Commissioner in Charge

             Commissioner Saltzman was the Commissioner in Charge of the Portland Bureau of Fire

      & Rescue prior to and during the adoption of the URM Ordinance. He was also the

      Commissioner in Charge of the Portland Bureau of Emergency Management from August of

      2018 to his retirement on December 31, 2018. Plaintiffs may examine Commissioner Saltzman

      only about the actions—if any—he took in his executive capacity to enforce the URM

      Ordinance. He may not, however, be deposed about the legislative process leading up to and
Page 10 – DEFENDANTS’ MOTION FOR A PROTECTIVE ORDER Pursuant to Fed. R. Civ. P. 26(c)


                                            PORTLAND CITY ATTORNEY’S OFFICE
                                               1221 SW 4TH AVENUE, RM 430
                                                PORTLAND, OREGON 97204
                                                      (503) 823-4047
              Case 3:18-cv-02194-AC          Document 59             Filed 04/22/19   Page 11 of 12




      culminating in the adoption and amendment of the URM Ordinance. “Local government officials

      are entitled to legislative immunity for their legislative actions, whether those officials are

      members of the legislative or the executive branch.” Cmty. House, 623 F.3d at 959.

             To paraphrase the Oregon Supreme Court in Babson, if he “bec[a]me involved in actually

      directing or carrying out enforcement of [the URM Ordinance],” and if he did so “outside the

      process of enacting or amending” the Ordinance, the Speech and Debate Clause does not shield

      those specific activities from inquiry. Babson, 355 Or. at 427. While limited inquiry regarding

      executive acts may be permitted, the Speech and Debate clause “does not countenance fishing

      expeditions or harassment of legislators by parties in civil or criminal matters.” Id.

             This Court should order that Plaintiffs may only inquire as to whether Commissioner

      Saltzman became involved in actually directing or carrying out enforcement of the URM

      Ordinance after its adoption, outside the process of enacting or amending the Ordinance, and if

      so as to what actions he took to direct or carry out enforcement. All other inquiry of

      Commissioner Saltzman is barred by legislative immunity.

                                                 CONCLUSION

             Based on the foregoing, the City respectfully requests that the Court enter a protective

      order prohibiting Plaintiffs from deposing Commissioner Saltzman regarding his legislative acts

      relating to the URM Ordinance.




Page 11 – DEFENDANTS’ MOTION FOR A PROTECTIVE ORDER Pursuant to Fed. R. Civ. P. 26(c)


                                            PORTLAND CITY ATTORNEY’S OFFICE
                                               1221 SW 4TH AVENUE, RM 430
                                                PORTLAND, OREGON 97204
                                                      (503) 823-4047
              Case 3:18-cv-02194-AC         Document 59             Filed 04/22/19   Page 12 of 12




             Dated: April 22, 2019

                                                           Respectfully submitted,

                                                           s/ Michael J. Jeter
                                                           Michael J. Jeter, OSB # 165413
                                                           Assistant Deputy City Attorney
                                                           Office of City Attorney
                                                           1221 SW 4th Ave., Rm. 430
                                                           Portland, OR 97204
                                                           503-823-4047


                               Local Rule 26-3(b) Certificate of Compliance

             This brief complies with the applicable word-count limitation under LR 26-3(b) and 7-

      2(b) because it contains 2927 words, including headings, footnotes, and quotations, but

      excluding the caption, signature block, exhibits, and any certificates of counsel.




Page 12 – DEFENDANTS’ MOTION FOR A PROTECTIVE ORDER Pursuant to Fed. R. Civ. P. 26(c)


                                           PORTLAND CITY ATTORNEY’S OFFICE
                                              1221 SW 4TH AVENUE, RM 430
                                               PORTLAND, OREGON 97204
                                                     (503) 823-4047
